DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 72, 73, 76-78, 80, 81, 90, 92, 93, 109 and 110 are pending. 
It is noted that claim 70 is not clearly drawn to a product or method based on the unclear language of a system wherein the polypeptide is “produced”. It does appear to be a product but should applicant amend the claims in their response to the restriction requirement to put them into a new group, they will be treated as newly presented claims and it will be determined at that time if the claims are drawn to the elected invention.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 72 and 73, drawn to nucleic acid comprising a first ITR and a second ITR flanking a heterologous polynucleotide sequence wherein the ITRs are at least about 75% identical to one of SEQ ID NO:180, 181, 183, 184, 185, 186, 187 or 188 and a method of producing the encoded polypeptide, classified in class 424, subclass 93.6.
II.	Claims 76-78, 80, 81, 90, 92 and 93 drawn to a method of delivering the nucleic acid of Group I into subjects, classified in class 514, subclass 44.
III.	Claims 109-110, drawn to a method of cloning a nucleic acid into a bacteria with a SbcCD complex disruption, classified in class 435, subclass 91.4.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given below and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

in vitro.  
	Searching the inventions of either Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the nucleic acids and the method of using are not coextensive.  Prior art, which teaches the nucleic acid would not necessarily be applicable to the method of using the nucleic acid.  Moreover, even if the product were known, the method of using the product may be novel and unobvious in view of the preamble or active steps.

The inventions of Group I or II and III are unrelated. The products and steps of Groups I and II are not used nor do they overlap or combine with Group III. 

This application contains claims directed to the following patentably distinct species: of uses in claims, 77, 80, 81 and 90 (clotting) and claims 92 and 93 (liver metabolic enzymes).  The species are independent or distinct because the products are structurally and functionally distinct.
Should applicant elect Group II, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 73, 76 and 78 are generic.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/